Citation Nr: 0106674	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  97-17 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to payment of costs of certain private medical 
care and associated expenses including travel for transfer to 
a Department of Veterans Affairs (VA) facility.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from September 1952 to 
February 1956 and time thereafter until 1960 in the Reserves. 

Service connection is not in effect for any disability.  The 
veteran has been under periodic care for many years for 
various disabilities.  He was found to be entitled to 
nonservice-connected pension benefits in 1976.  Payment was 
subsequently terminated due to excess income given receipt of 
certain other income including from Social Security.

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Medical Center in Grand Junction, Colorado (agency of 
original jurisdiction (AOJ)), at which location a personal 
hearing was held in April 1999.  

The case is being handled through the VA Regional Office (RO) 
in Denver, Colorado.  In addition to Denver and Grand 
Junction, there are also several other VA facilities involved 
in one way or another in the case to include but not 
necessarily limited to Salt Lake City, UT and Albuquerque, 
NM. 


REMAND

The basic issue in this case is whether payment should be 
made by VA for certain costs incurred when the veteran was 
initially hospitalized via the emergency room at a private 
facility and then moved via air ambulance to a VA facility 
for further care.  The Board notes that at his hearing the 
veteran stated that Medicare would be paying for some of the 
medical care for which he had sought payment from the VA; but 
the extent of the treatment to be covered by Medicare was 
unclear.

The undisputed facts are that the veteran was admitted to 
Mercy Hospital in Durango, CO on two occasions, in September 
1996 and November 1996 and later received care on a 
continuing basis at VA facilities.  

VA has stipulated in repeated correspondence to the veteran, 
at the personal hearing, and in a Statement of the Case, that 
while other criteria may have been fulfilled, the denial of 
the veteran's claim has been solely on the basis that his 
care was not for a service-connected disability, a disability 
associated with and aggravating a service-connected 
disability or for a disability of a veteran with a permanent 
and total service-connected disability.

However, on review of the entire claims file and the 
extensive evidence contained therein, the Board finds that 
the pivotal issue asserted by the veteran is rather not 
entitlement to reimbursement of unauthorized medical expenses 
(as heretofore solely addressed by the current adjudication 
of record) [as relates to 38 U.S.C.A. § 1728; 38 C.F.R. 
§§ 17.80, 17.120 et al]; but rather whether there was or 
should have been preauthorization of payment of the claimed 
expenses (as adjusted after Social Security has paid for 
those for which it is obligated, etc.), pursuant to other 
pertinent and heretofore unaddressed laws and regulations.  
In this case, this is inextricably intertwined with the issue 
as certified and, to date, as addressed.

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue(s) at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.101, and other guidelines as cited in Zimick v. 
West, 11 Vet. App. 45 (1998); see also, Webb v. Brown, 7 Vet. 
App. 122 (1994)].  

The United States Court of Appeals for Veterans Claims 
(Court) has held that although the decision to authorize non-
VA care or not is discretional within VA and the Secretary 
under cited provisions, the right of a veteran to appeal 
thereon is basic.  See Zimick at 48.

There are regulatory criteria that permit VA to assume 
financial responsibility for medical expenses incurred by 
veterans at private medical facilities under certain 
circumstances; and in certain instances, to provide for 
travel expenses, i.e., ambulance, private vehicles, air 
ambulance, commercial airlines, etc.

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., in 
effect during the time in question, provide for hospital care 
and medical services in non-VA facilities under certain 
circumstances.  Such care must be authorized in advance.  

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities "are 
not capable of furnishing the care or services required, the 
Secretary, as authorized in 38 U.S.C.A. § 1710, may contract" 
with non-VA facilities in order to furnish certain care 
including : [h]ospital care or medical services for the 
treatment of medical emergencies which pose a serious threat 
to the life or health of a veteran receiving medical services 
in a [VA] facility . . . until such time following the 
furnishing of care in the non-[VA] facility as the veteran 
can be safely transferred to a [VA] facility. 38 U.S.C. § 
1703(a)(3) (West 1991 & Supp. 1997); 38 C.F.R. § 17.52 (1997) 
(formerly 38 C.F.R. § 17.50b).  

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance. 38 C.F.R. § 
17.54 (1997) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also VA O.G.C. Prec. 
Op. 1-95 at 9 (Mar. 31, 1995) ("Authorization in advance is 
essential to any determination as to whether the Department 
is or is not going to furnish the contract care.").

There is evidence in the claims file relating to 
conversations which took place or are alleged to have taken 
place at both the private and one or another of the various 
VA facilities, and purported understandings by one or another 
care-giver as to who was doing and paying for what and under 
what auspices.  In this case, the veteran also asserts that 
he and his family, and apparently to some extent the private 
medical facility, were under the impression that such 
authorization for treatment at VA expense at the private 
facility and for transportation had not only been sought but 
had in fact been given in advance.  In any event, it is 
certain that this is the pivotal allegation made by the 
veteran and his family, and that has not been adjudicatively 
addressed to date.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  
Because of the change in the law, the agency of original 
jurisdiction should also be provided an opportunity to assure 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board finds that under the circumstances, the issue of 
reimbursement, as such, should be deferred, pending 
consideration by the pertinent authorities of the other 
issues and appropriate laws and regulations.  Accordingly, 
the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The AOJ should clarify, contacting 
the veteran if necessary, whether or not 
payment is being sought by the veteran 
for services rendered at the private 
medical facility in September 1996.  

3.  The AOJ should fully develop and 
adjudicate under all pertinent laws and 
regulations the issue of payment for non-
VA care and travel during the concerned 
period in 1996, to include whether or not 
authorization for such care at VA expense 
was given or should have been given.

In that regard, VA must acquire any 
additional records, bills, statements, 
etc., from whatever sources are required 
to provide all evidentiary bases for the 
comprehensive and equitable consideration 
of the claim.  

4.  The pertinent VA authorities, whether 
RO or VAMC, should review the claims file 
to ensure that all of the necessary 
development has been completed and if 
not, should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 168 (1998).  In addition, all 
development and notification in 
accordance with the Veterans Claims 
Assistance Act of 2000 should be 
accomplished.

If the benefits on appeal are not granted to the veteran's 
satisfaction, a Supplemental Statement of the Case must be 
issue.  A reasonable period of time for a response should be 
afforded.  Thereafter the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until so notified by VAMC or VARO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


